      Case: 1:21-cv-00838 Document #: 1 Filed: 02/15/21 Page 1 of 5 PageID #:1




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

MICHELLE TREBAT,                               )
                                               )
       Plaintiff,                              )
                                               )
       v.                                      )       Case No. 1:21-cv-838
                                               )
GC SERVICES LIMITED PARTNERSHIP,               )
                                               )
       Defendant.                              )

                                PLAINTIFF’S COMPLAINT

       Plaintiff, MICHELLE TREBAT (“Plaintiff”), through her attorney, Agruss Law Firm,

LLC, alleges the following against Defendant, GC SERVICES LIMITED PARTNERSHIP

(“Defendant”):

                                     INTRODUCTION

   1. Plaintiff’s Complaint is based on the Fair Debt Collection Practices Act, 15 U.S.C. § 1692,

       et seq. (“FDCPA”).

                               JURISDICTION AND VENUE

   2. This Court has jurisdiction under 28 U.S.C. §§ 1331, 1337, 1367, and 15 U.S.C. § 1692k,

       and 15 U.S.C. § 1693(m).

   3. Jurisdiction of this court arises pursuant to 15 U.S.C. § 1692k(d), which states that such

       actions may be brought and heard before “any appropriate United States district court

       without regard to the amount in controversy.”

   4. Defendant conducts business in Houston, Harris County, Texas.




                                               1
   Case: 1:21-cv-00838 Document #: 1 Filed: 02/15/21 Page 2 of 5 PageID #:2




5. Venue and personal jurisdiction in this District are proper because Defendant does or

   transacts business within this District, and a material portion of the events at issue occurred

   in this District.

                                           PARTIES

6. Plaintiff is a natural person residing in Algonquin, McHenry County, Illinois.

7. Plaintiff is a consumer as that term is defined by the FDCPA.

8. Plaintiff allegedly owes a debt as that term is defined by the FDCPA.

9. Defendant is a debt collector as that term is defined by the FDCPA.

10. Defendant attempted to collect a consumer debt from Plaintiff.

11. Defendant is a collection agency located in Houston, Harris County, Texas.

12. Defendant is a business entity engaged in the collection of debt within the State of Illinois.

13. Defendant’s business includes, but is not limited to, collecting on unpaid, outstanding

   account balances.

14. The principal purpose of Defendant’s business is the collection of debts allegedly owed to

   third parties.

15. Defendant regularly collects, or attempts to collect, debts allegedly owed to third parties.

16. During the course of its attempts to collect debts allegedly owed to third parties, Defendant

   sends to alleged debtors bills, statements, and/or other correspondence, via the mail and/or

   electronic mail, and initiates contact with alleged debtors via various means of

   telecommunication, such as by telephone and facsimile.

17. Defendant acted through its agents, employees, officers, members, directors, heirs,

   successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.



                                              2
   Case: 1:21-cv-00838 Document #: 1 Filed: 02/15/21 Page 3 of 5 PageID #:3




                              FACTUAL ALLEGATIONS

18. Defendant is attempting to collect an alleged consumer debt from Plaintiff originating with

   a Citibank credit card account.

19. Plaintiff’s alleged debt owed arises from transactions for personal, family, and household

   purposes.

20. Within the past year of Plaintiff filing this Complaint, Defendant began placing calls to

   Plaintiff on Plaintiff’s cellular telephone at xxx-xxx-9913, in an attempt to collect the

   alleged debt.

21. Defendant calls Plaintiff from 800-652-7681, which is one of Defendant’s telephone

   numbers.

22. On or about October 15, 2020, Defendant’s female collector, Latasha Summers, left the

   following voicemail message on Plaintiff’s cellular telephone:

       a. “This message is for Michelle Trebat this is Latasha Summers. Please call
          me at 800-652-7681.”

23. The voicemail message Defendant left for Plaintiff on Plaintiff’s telephone did not disclose

   the communication is from GC Services.

24. The voicemail message Defendant left for Plaintiff on Plaintiff’s telephone did not disclose

   that the communication is from a debtor collector.

25. The voicemail message Defendant left for Plaintiff on Plaintiff’s telephone did not disclose

   that the communication is an attempt to collect a debt.

26. Defendant is or should be familiar with the FDCPA.

27. Defendant knows or should know the FDCPA requires a debt collector to disclose the

   caller’s identity when communicating with a consumer.

28. Defendant knows or should know the FDCPA requires a debt collector to disclose that the
                                             3
     Case: 1:21-cv-00838 Document #: 1 Filed: 02/15/21 Page 4 of 5 PageID #:4




      communication is from a debt collector and an attempt to collect a debt when

      communicating with a consumer.

   DEFENDANT VIOLATED THE FAIR DEBT COLLECTION PRACTICES ACT

   29. Defendant violated the FDCPA based on the following:

          a. Defendant violated § 1692d(6) of the FDCPA by placing telephone calls without

             disclosure of the caller’s identity, when Defendant left a voicemail message on

             Plaintiff’s telephone and did not disclose the communication is from GC Services;

          b. Defendant violated § 1692e(11) of the FDCPA by failing to disclose that the

             communication is from a debt collector, with none of the exceptions of this

             subsection being applicable, when Defendant left a voicemail message on

             Plaintiff’s telephone and did not disclose that the communication is from a debt

             collector and that any information obtained will be used for that purpose; and

          c. Defendant violated § 1692f of the FDCPA by its use of unfair or unconscionable

             means to collect or attempt to collect any debt, when Defendant engaged in all of

             the foregoing misconduct.

      WHEREFORE, Plaintiff, MICHELLE TREBAT, respectfully requests judgment be

entered against Defendant, GC SERVICES LIMITED PARTNERSHIP, for the following:

          a. Statutory damages of $1,000.00 pursuant to the Fair Debt Collection Practices Act,

             15 U.S.C. § 1692k;

          b. Costs and reasonable attorneys’ fees pursuant to the Fair Debt Collection Practices

             Act, 15 U.S.C. § 1692k; and




                                               4
     Case: 1:21-cv-00838 Document #: 1 Filed: 02/15/21 Page 5 of 5 PageID #:5




         c. Any other relief that this Honorable Court deems appropriate.



DATED: February 15, 2021          RESPECTFULLY SUBMITTED,


                                  By:_/s/ Taylor L. Kosla
                                         Taylor L. Kosla
                                         IL SBN: 6327180
                                         Agruss Law Firm, LLC
                                         4809 N. Ravenswood Ave., Suite 419
                                         Chicago, IL 60640
                                         Tel: 312-224-4695
                                         Fax: 312-253-4451
                                         taylor@agrusslawfirm.com
                                         Attorney for Plaintiff




                                             5
